 

  Exhibit 10.1 

 

SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND SECURITY
AGREEMENT

 

THIS SIXTH AMENDMENT TO SECOND AMENDED AND RESTATED WAREHOUSING CREDIT AND
SECURITY AGREEMENT (this “Sixth Amendment”) is made effective as of the 21st day
of August, 2020, by and among WALKER & DUNLOP, LLC, a Delaware limited liability
company (“Borrower”), WALKER & DUNLOP, INC., a Maryland corporation (“Parent”),
and PNC BANK, NATIONAL ASSOCIATION (“Lender”).

 

R E C I T A L S

 

WHEREAS, Lender, Borrower and Parent are parties to that certain Second Amended
and Restated Warehousing Credit and Security Agreement, dated as of
September 11, 2017, by and among Borrower, Parent, and Lender, as amended by
that First Amendment to Second Amended and Restated Warehousing Credit and
Security Agreement, dated as of September 15, 2017, that Second Amendment to
Second Amended and Restated Warehousing Credit and Security Agreement, dated as
of September 10, 2018, that Third Amendment to Second Amended and Restated
Warehousing Credit and Security Agreement, dated May 20, 2019, that Fourth
Amendment to Second Amended and Restated Warehousing Credit and Security
Agreement, dated September 6, 2019, and that Fifth Amendment to Second Amended
and Restated Warehousing Credit and Security Agreement, dated April 23, 2020 (as
amended, the “Credit Facility Agreement”), whereby upon the satisfaction of
certain terms and conditions set forth therein, the Lender agreed to make
Warehousing Advances from time to time, up to the Warehousing Credit Limit (each
such term as defined in the Credit Facility Agreement).

 

WHEREAS, Borrower has requested, and Lender has agreed, pursuant to the terms
hereof, to modify certain terms of the Credit Facility Agreement as set forth in
this Sixth Amendment.

 

NOW, THEREFORE, for and in consideration of the premises, the mutual entry of
this Sixth Amendment by the parties hereto and for other good and valuable
consideration, the receipt and adequacy of which are hereby acknowledged, the
parties hereby agree as follows:

 

Section 1.      Recitals. The Recitals are hereby incorporated into this Sixth
Amendment as a substantive part hereof.

 

Section 2.      Definitions. Terms used herein and not otherwise defined shall
have the meanings set forth in the Credit Facility Agreement.

 

Section 3.      Amendments to Credit Facility Agreement. The Credit Facility
Agreement is hereby amended as follows:

 

(a)       Effective as of September 8, 2020, Section 1.2 of the Credit Facility
Agreement shall be deemed deleted and replaced with the following:

 



 

 

 

“1.2      Expiration of Warehousing Commitment

 

The Warehousing Commitment expires on the earlier of (“Warehousing Maturity
Date”): (a) September 7, 2021 (the “Stated Maturity Date”), on which date the
Warehousing Commitment will expire of its own term and the Warehousing Advances
together with all accrued and unpaid interest and costs and expenses will become
due and payable without the necessity of Notice or action by Lender; and (b) the
date the Warehousing Commitment is terminated and the Warehousing Advances
become due and payable under Section 10.2(a) or 10.2(b).”

 

(b)       Section 3.4 of the Credit Facility Agreement is hereby amended and
restated as follows:

 

“3.4      Facility Fee

 

Borrower shall pay to Lender an annual facility fee in an amount equal to ten
(10) basis points of the Standard Warehousing Credit Limit (the “Facility Fee”),
to be paid quarterly in arrears, commencing on the first Business Day of each
Calendar Quarter following the Closing Date during the term of this Agreement.
In addition to the foregoing, Borrower shall pay to Lender an additional
facility fee in the amount of $10,000 for each Minimum Incremental Amount (the
“Temporary Facility Fee”). For example, if the Standard Warehousing Credit Limit
were increased by Two Hundred Million Dollars ($200,000,000) pursuant to the
terms of the first paragraph of Section 3.13 hereof, the additional commitment
fee shall be $20,000. Said fee shall be due and payable in connection with each
increase of the Standard Warehousing Credit Limit pursuant to the terms of the
first paragraph of Section 3.13 hereof.

 

Additionally, in the event Borrower exercises its right under the second
paragraph of Section 3.13 and seeks an increase of the Maximum Warehousing
Credit Limit up to the Limited Bulge Credit Limit, Borrower shall pay to Lender
a bulge commitment fee in an amount calculated as follows: ten (10) basis points
(0.001) multiplied by the portion of the Bulge Increase Amount actually drawn as
a Warehousing Advance hereunder, then divided by 365 (for the number of days in
the year), then multiplied for the number of days that the portion of the Bulge
Increase Amount is actually drawn as a Warehousing Advance hereunder remains
outstanding (the “Bulge Commitment Fee”). For example, if the Bulge Increase
Amount is $500,000,000 and such amount is fully drawn as a Warehousing Advance
and remains outstanding for 60 days, the additional commitment fee would be
$82,191.60, based on the following calculation: .001 x $500,000,000 = 500,000;
500,000/365 = 1,369.86 x 60 = $82,191.60. The Bulge Commitment Fee shall be
payable in full upon repayment of the Warehousing Advances drawn with respect to
the Bulge Increase Amount.”

 

(c)        A new Section 3.11(h) is hereby added to the end of Section 3.11 of
the Credit Facility Agreement as follows:

 



 2 

 

 

“3.11(h)The LIBOR Replacement Rider attached to this Agreement as Schedule 1 and
incorporated herein by this reference provides a mechanism for determining an
alternative rate of interest in the event that the London interbank offered rate
is no longer available or in certain other circumstances. Lender does not
warrant or accept any responsibility for and shall not have any liability with
respect to, the administration, submission or any other matter related to the
London interbank offered rate or other rates in the definition of “Daily LIBO
Rate” or with respect to any alternative or successor rate thereto, or
replacement rate therefor. To the extent that any term or provision of the LIBOR
Replacement Rider is or may be inconsistent with any term or provision in the
remainder of this Agreement or any other Loan Document, the terms and provisions
of the LIBOR Replacement Rider shall control.”

 

(d)       Section 3.13 of the Credit Facility Agreement is hereby amended and
restated as follows:

 

“3.13      Increases to Standard Warehousing Credit Limit

 

Borrower shall have the right, upon no less than five days prior written notice
to Lender, during the term of this Agreement, to request one or more incremental
increases to the Standard Warehousing Credit Limit, in amounts of One Hundred
Million Dollars ($100,000,000.00) each (each is herein a “Minimum Incremental
Amount”), up to the Maximum Warehousing Credit Limit. Borrower’s notice shall
indicate (i) the amount of the incremental increase of the Standard Warehousing
Credit Limit and (ii) the effective date for the increase of the Standard
Warehousing Credit Limit. Any incremental increase shall be made at the sole
discretion of Lender. Provided such incremental increase is approved by Lender,
said incremental increase of the Standard Warehousing Credit Limit shall remain
in effect for a period of forty-five (45) days following such effective date.

 

Commencing on August 21, 2020 and continuing until October 25, 2020, Borrower
shall have the additional one time right, upon no less than five days prior
written notice to Lender, to request an increase of the Maximum Warehousing
Credit Limit up to the Limited Bulge Credit Limit. Borrower’s notice shall
indicate (i) the amount of the increase of the Maximum Warehousing Credit Limit
(the “Bulge Increase Amount”), and (ii) the effective date for the increase of
the Maximum Warehousing Credit Limit. The increase of the Maximum Warehousing
Credit Limit by the Bulge Increase Amount shall remain in effect until
October 31, 2020. ”

 

(e)       The following defined terms set forth in Section 13.1 of the Credit
Facility Agreement are hereby deleted in their entirety and replaced with the
following:

 



 3 

 

 

‘“Applicable Daily Floating LIBO Rate” means, for any day, a rate per annum
equal to the Daily LIBO Rate for such day, plus one and 40/100th percent
(1.40%).’

 

‘“Limited Bulge Credit Limit” means One Billion Five Hundred Million Dollars
($1,500,000,000.00).’

 

‘“Maximum Warehousing Credit Limit” means One Billion Dollars ($1,000,000,000).’

 

‘“Standard Warehousing Credit Limit” means Seven Hundred Million Dollars
($700,000,000).’

 

(f)        The LIBOR Replacement Rider attached as Schedule 1 to this Sixth
Amendment is hereby added as Schedule 1 to the Credit Facility Agreement at the
end thereof.

 

Section 4.      Ratification, No Novation, Effect of Modifications. Except as
may be amended or modified hereby, the terms of the Credit Facility Agreement
are hereby ratified, affirmed and confirmed and shall otherwise remain in full
force and effect. Nothing in this Sixth Amendment shall be construed to
extinguish, release, or discharge or constitute, create or effect a novation of,
or an agreement to extinguish, release or discharge, any of the obligations,
indebtedness and liabilities of Borrower or any other party under the provisions
of the Credit Facility Agreement or any of the other Loan Documents, unless
specifically herein provided.

 

Section 5.      Amendments. This Sixth Amendment may be amended or supplemented
by and only by an instrument executed and delivered by each party hereto.

 

Section 6.      Waiver. The Lenders shall not be deemed to have waived the
exercise of any right which they hold under the Credit Facility Agreement unless
such waiver is made expressly and in writing (and no delay or omission by any
Lender in exercising any such right shall be deemed a waiver of its future
exercise). No such waiver made as to any instance involving the exercise of any
such right shall be deemed a waiver as to any other such instance, or any other
such right. Without limiting the operation and effect of the foregoing
provisions hereof, no act done or omitted by any Lender pursuant to the powers
and rights granted to it hereunder shall be deemed a waiver by any Lender of any
of its rights and remedies under any of the provisions of the Credit Facility
Agreement, and this Sixth Amendment is made and accepted without prejudice to
any of such rights and remedies.

 

Section 7.      Governing Law. This Sixth Amendment shall be given effect and
construed by application of the law of the Commonwealth of Pennsylvania.

 

Section 8.      Headings. The headings of the sections, subsections, paragraphs
and subparagraphs hereof are provided herein for and only for convenience of
reference, and shall not be considered in construing their contents.

 

Section 9.      Severability. No determination by any court, governmental body
or otherwise that any provision of this Sixth Amendment or any amendment hereof
is invalid or unenforceable in any instance shall affect the validity or
enforceability of (i) any other such provision or (ii) such provision in any
circumstance not controlled by such determination. Each such provision shall be
valid and enforceable to the fullest extent allowed by, and shall be construed
wherever possible as being consistent with, applicable law.

 



 4 

 

 

Section 10.      Binding Effect. This Sixth Amendment shall be binding upon and
inure to the benefit of Borrower, Parent, Lender, and their respective permitted
successors and assigns.

 

Section 11.      Counterparts. This Sixth Amendment may be executed in any
number of counterparts, each of which shall be deemed to be an original and all
of which shall constitute one and the same instrument.

 

[REMAINDER OF PAGE INTENTIONALLY BLANK]

 



 5 

 

 

IN WITNESS WHEREOF, each of the parties hereto have executed and delivered this
Sixth Amendment under their respective seals as of the day and year first
written above.

 

  WALKER & DUNLOP, LLC, as Borrower       By: /s/ Stephen P. Theobald   Name:
Stephen P. Theobald   Title: Executive Vice President & Chief Financial Officer
          WALKER & DUNLOP, INC., as Parent       By: /s/ Stephen P. Theobald  
Name: Stephen P. Theobald   Title: Executive Vice President & Chief Financial
Officer           PNC BANK, NATIONAL ASSOCIATION,   as Lender       By: /s/
Steven Pachla   Name: Steven Pachla   Title: Vice President

 

Signature Page - Sixth Amendment to Amended and Restated Warehousing Credit and
Security Agreement

 



  

 

 

SCHEDULE 1

 

LIBOR REPLACEMENT Rider

 

(a)       Benchmark Replacement. Notwithstanding anything to the contrary in
this Agreement or in any other Loan Document, if the Lender determines that a
Benchmark Transition Event or an Early Opt-in Event has occurred, the Lender may
amend this Agreement to replace LIBOR with a Benchmark Replacement in accordance
with the provisions of this Rider; and any such amendment shall be in writing,
shall specify the date that the Benchmark Replacement is effective and will not
require any further action or consent of the Borrower. Until the Benchmark
Replacement is effective, amounts bearing interest with reference to LIBOR will
continue to bear interest with reference to LIBOR; provided however, during a
Benchmark Unavailability Period such amounts automatically will bear interest at
the rate and on the terms that would have been applicable under this Agreement
if the Lender had given notice that LIBOR had become unavailable.

 

(b)       Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Lender will have the right to
make Benchmark Replacement Conforming Changes from time to time and,
notwithstanding anything to the contrary herein or in any other Loan Document,
any amendments implementing such Benchmark Replacement Conforming Changes will
become effective without any further action or consent of the Borrower.

 

(c)       Notices; Standards for Decisions and Determinations. The Lender will
promptly notify the Borrower of (i) the effectiveness of any Benchmark
Replacement Conforming Changes and (ii) the commencement of any Benchmark
Unavailability Period. Any determination, decision or election that may be made
by the Lender pursuant to this Rider, including any determination with respect
to a tenor, rate or adjustment or of the occurrence or non-occurrence of an
event, circumstance or date and any decision to take or refrain from taking any
action, will be conclusive and binding absent manifest error and may be made in
its sole discretion and without consent from the Borrower, except, in each case,
as expressly required pursuant to this Rider. In addition to any delivery method
permitted pursuant to the terms of the Loan Documents, the Lender may provide
any amendment, notice or other communication to the Borrower hereunder
electronically (including to any electronic address that the Borrower provides
to the Lender) or through an automated platform that the Lender provides to the
Borrower.

 

(d)       Certain Defined Terms. As used in this Rider:

 

“Benchmark Replacement” means the sum of: (a) the Benchmark Replacement Index
and (b) the Benchmark Replacement Adjustment; provided that, if at any time the
Benchmark Replacement as so determined would be less than the Benchmark
Replacement Floor, the Benchmark Replacement will be deemed to be the Benchmark
Replacement Floor for the purposes of this Agreement.

 



  

 

 

“Benchmark Replacement Adjustment” means, for each applicable LIBOR-based rate
and tenor, the spread adjustment to the Benchmark Replacement Index, or method
for calculating or determining such spread adjustment (which may be a positive
or negative value or zero) that has been selected by the Lender (a) giving due
consideration to (i) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of LIBOR with the applicable Benchmark Replacement Index by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a spread adjustment, or method for calculating or
determining such spread adjustment, for such replacement of LIBOR for U.S.
dollar-denominated credit facilities at such time and (b) which also may reflect
adjustments to account for (i) the effects of the transition from LIBOR to the
Benchmark Replacement and (ii) yield- or risk-based differences between LIBOR
and the Benchmark Replacement.

 

“Benchmark Replacement Commencement Date” means the date a Benchmark Replacement
has replaced LIBOR for all purposes under this Agreement in accordance with this
Rider.

 

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including,
for example, changes to the definition of “Applicable Base Rate,” the definition
of “LIBOR Interest Period,” timing and frequency of determining rates and making
payments of interest and other administrative matters) that the Lender decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Lender in a manner
substantially consistent with market practice (or, if the Lender the Lender
decides that adoption of any portion of such market practice is not
administratively feasible or if the Lender determines that no market practice
for the administration of the Benchmark Replacement exists, in such other manner
of administration as the Lender decides is reasonably necessary in connection
with the administration of this Agreement).

 

“Benchmark Replacement Floor” means the minimum rate of interest, if any,
specified for LIBOR under the terms of this Agreement or, if no minimum rate of
interest is specified, zero.

 

“Benchmark Replacement Index” means the alternate benchmark rate that has been
selected by the Lender to replace LIBOR giving due consideration to (a) any
selection or recommendation of a replacement rate or the mechanism for
determining such a rate by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to LIBOR for U.S. dollar-denominated credit facilities.

 

“Benchmark Replacement Transition Date” means the earlier to occur of the
following events with respect to LIBOR:

 



  

 

 

(1)in the case of clause (1) or (2) of the definition of “Benchmark Transition
Event,” the later of (a) the date of the public statement or publication of
information referenced therein and (b) the date on which the administrator of
LIBOR permanently or indefinitely ceases to provide LIBOR; or

 

(2)in the case of clause (3) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.

 

“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to LIBOR:

 

(1)a public statement or publication of information by or on behalf of the
administrator of LIBOR announcing that such administrator has ceased or will
cease to provide LIBOR, permanently or indefinitely, provided that, at the time
of such statement or publication, there is no successor administrator that will
continue to provide LIBOR;

 

(2)a public statement or publication of information by a Governmental Authority
having jurisdiction over the Lender, the regulatory supervisor for the
administrator of LIBOR, the U.S. Federal Reserve System, an insolvency official
with jurisdiction over the administrator for LIBOR, a resolution authority with
jurisdiction over the administrator for LIBOR or a court or an entity with
similar insolvency or resolution authority over the administrator for LIBOR,
which states that the administrator of LIBOR has ceased or will cease to provide
LIBOR permanently or indefinitely, provided that, at the time of such statement
or publication, there is no successor administrator that will continue to
provide LIBOR; or

 

(3)a public statement or publication of information by the regulatory supervisor
for the administrator of LIBOR or a Governmental Authority having jurisdiction
over the Lender announcing that LIBOR is no longer representative.

 

“Benchmark Unavailability Period” means the period, if any, beginning on the
Benchmark Replacement Transition Date and ending on the Benchmark Replacement
Commencement Date, it being understood that if the Benchmark Replacement
Commencement Date occurs on or before the Benchmark Replacement Transition Date
a Benchmark Unavailability Period will not occur.

 

“Early Opt-in Event” means a determination by the Lender that U.S.
dollar-denominated credit facilities being executed at such time, or that
include language similar to that contained in this Rider, are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace LIBOR.

 

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

  



  

 

 

“LIBOR” means, for purposes of this Rider only, any interest rate that is based
on the London interbank offered rate, including the Daily LIBO Rate.

 

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

 





 